SULLIVAN, C. J.
— This action was brought to enforce the collection of a certain promissory note secured by mortgage. A judgment and decree was entered in favor of plaintiff and against the defendants. The appeal is from the judgment.
In limine, we are met with a motion to dismiss the appeal on the ground that the notice of appeal was not served on defendants Riley Clemans and Maud Clemans. Since it appears from the record that said defendants are adverse parties and their interest would be affected by a modification or reversal of the judgment, the motion must be sustained and the appeal dismissed.
This court has often held under the provisions of sec. 4808, Rev. Codes, that notice of appeal must be served on all adverse parties or their attorneys. (Titiman, v. Alamance M. & M. Co., 9 Ida. 240, 74 Pac. 529; Diamond Bank v. Van Meter, 18 Ida. 243, 108 Pac. 1042; Miller v. Wallace, 26 Ida. 373, 143 Pac. 524; Kissler v. Moss, 26 Ida. 516, 144 Pac. 647; Chapman v. Boehm, 27 Ida. 150, 147 Pac. 289.)
Said motion must be sustained and the appeal dismissed. Costs awarded to respondent.
Budge and Morgan, JJ., concur.